DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: attribute distribution determination unit, template determination unit, clustering unit, template generation unit, template subset determination unit, template set generation unit, normalization unit, model training unit, classification unit, division unit, model generation unit, recognition unit in claims (1, 8, 14, 16, 21-22).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 43 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the definition of “storage medium” is open-ended and hence BRI includes transitory embodiments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims (1-11, 14-33, 35-43) are rejected under 35 U.S.C. 103 as being unpatentable over Gottemukkula et al. (hereinafter Gottemukkula)(US Patent 9,349,076 B1)
Re claim 1, Gottemukkula discloses an apparatus for determining a template with respect to a plurality of images, comprising: an attribute distribution determination unit, configured to determine distribution of a specific attribute in the plurality of images (See fig. 1A & ¶ 55 where it teaches one or more averaged images, which can be enrollment images or verification images, are preprocessed at step 108, and features from the preprocessed images are extracted at step 110, to generate one or more Stage 1 templates; In Stage 2, one or more averaged images are preprocessed at step 112, and features are extracted to generate one or more Stage 2 templates.); and a template determination unit, configured to adaptively determine a template set from the plurality of images according to the determined distribution of the specific attribute of the plurality of images. (See fig. 1A & ¶ 55 where it teaches one or more averaged images, which can be enrollment images or verification images, are preprocessed at step 108, and features from the preprocessed images are extracted at step 110, to generate one or more Stage 1 templates; In Stage 2, one or more averaged images are preprocessed at step 112, and features are extracted to generate one or more Stage 2 templates.)
But the reference of Gottemukkula fails to explicitly teach wherein, the determined template set will be used for image normalization. 
However, the reference of Gottemukkula does suggest wherein, the determined template set will be used for image normalization. (See ¶s 56-57 where it teaches identifying candidate interest points and feature descriptors that are matched with enrollment template to derive a geometric transform from detected inliers and computing a first match score; computing 
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate this feature into the system of Gottemukkula, for the benefit of determining the authenticity of the verification image or images. (See ¶ 56)

Re claim 2, Gottemukkula discloses wherein the specific attribute is at least one selected from a group comprising an image attribute and an object attribute. (See ¶ 53, 55)

Re claim 3, Gottemukkula discloses wherein the image attribute is at least one selected from a group comprising of image resolution, image luminance, image blur; and wherein the object attribute is at least one selected from a group comprising yaw angle, pitch angle, pose, and proportion of an object in the image. (See ¶ 53)

Re claim 4, Gottemukkula discloses wherein the distribution of the specific attribute is a distribution within a predetermined range. (See ¶ 52-53, 55, 62-65)

Re claim 5, Gottemukkula discloses wherein the specific attribute is a yaw angle of an object in an image, and the predetermined range is [0, 90.degree.] or [-90.degree., 90.degree.]. (See ¶ 101)

Re claim 6, Gottemukkula discloses wherein the template determination unit is further configured to: determine images belonging to a specific scenario among the plurality of images, and generate a template corresponding to the specific scenario from the images belonging to 

Re claim 7, Gottemukkula discloses wherein the plurality of images are included in a set of training images, and images in the set of training images other than the plurality of images are not used to generate a template. (See ¶ 53-55)

Re claim 8, Gottemukkula discloses wherein the template determination unit comprises: a clustering unit configured to obtain a predetermined number of clusters from the plurality of images according to the distribution of the specific attributes in the plurality of images, and a template generation unit configured to generate one template for each cluster, wherein the predetermined number of generated templates constitute the template set. (See ¶ 55)

Re claim 9, Gottemukkula discloses wherein the clustering unit is configured such that, for each cluster, a sum of differences between an attribute value of each image belonging to the cluster and an attribute value of the cluster center is minimum. (See ¶ 62-65)

Re claim 10, Gottemukkula discloses wherein for each cluster, an attribute value of a template generated therefrom is equal to the center of the cluster. (See ¶ 62-65)

Re claim 11, Gottemukkula discloses wherein the center of the cluster is equal to the mean value of attribute values of all images belonging to the cluster. (See ¶ 62-65)

Re claim 14, Gottemukkula discloses wherein the specific attribute comprises at least one attributes, and the template determination unit comprises: a template subset determination unit configured to, for each of the at least one attribute, determine a template subset 

Re claim 15, Gottemukkula discloses wherein after new images are further received, a new template set is determined based on at least some of the received new images and the plurality of images previously used for template determination, and wherein the number of templates included in the new template set corresponding to a specific attribute is the same as or different from the number of templates corresponding to the attribute in the template set determined from the plurality of images. (See ¶ 119-121)

Re claim 16, Gottemukkula discloses an apparatus for generating an object recognition model, comprising: a template set generation unit configured, to apply the apparatus of claim 1 to a plurality of training images including the object, to generate a template set; a normalization unit configured to normalize each of the plurality of training images according to its corresponding template in the template set; and a model training unit configured to perform training based on the normalized plurality of training images to determine an object recognition model. (See ¶ 56-57, 89, 94-95)

Re claim 17, Gottemukkula discloses wherein the normalization unit is configured to normalize an image of a specific scenario in the plurality of training images according to a template corresponding to the specific scenario. (See ¶ 55-57, 89)

Re claim 18, Gottemukkula discloses wherein the normalization unit is configured to: in a case where the template set includes template subsets corresponding to at least one attribute, perform the following operations for the at least one attribute in a specific order: for each attribute, select, from a template subset corresponding to the attribute, a template whose 

Re claim 19, Gottemukkula discloses wherein the particular order is an order in which the image attribute is followed by the object attribute. (See ¶ 53-55)

Re claim 20, Gottemukkula discloses wherein a template corresponding to the training image is such a template in the template set that the statistical value of differences between at least one attribute values of the template and the image is the smallest, wherein the statistical value is on selected from a group comprising mean, weighted mean, and median of the difference. (See ¶ 54-57)

Re claim 21, Gottemukkula discloses an object recognition model generation apparatus, comprising: a classification unit configured to classify specific attributes of a plurality of images through a classification network (See fig. 1A & ¶ 55 where it teaches one or more averaged images, which can be enrollment images or verification images, are preprocessed at step 108, and features from the preprocessed images are extracted at step 110, to generate one or more Stage 1 templates; the feature extraction can include vascular point detection; In Stage 2, one or more averaged images are preprocessed at step 112, and features are extracted to generate one or more Stage 2 templates; the feature extraction can include detection of oriented local binary pattern.); a division unit configured to divide the plurality of images into a specific number of sets according to the classification of the specific attributes, and each set has the same attribute classification label. (See fig. 1A & ¶ 55 where it teaches one or more averaged images, which can be enrollment images or verification images, are preprocessed at step 108, and features from the preprocessed images are extracted at step 110, to generate one or more 
But the reference of Gottemukkula fails to explicitly teach a normalization unit configured to train the image sets through a transformation network to obtain normalized images; and a model generation unit configured to generate an object recognition model based on the normalized images. 
However, the reference of Gottemukkula does suggest a normalization unit configured to train the image sets through a transformation network to obtain normalized images (See ¶s 56-57 where it teaches identifying candidate interest points and feature descriptors that are matched with enrollment template to derive a geometric transform from detected inliers and computing a first match score; computing a second match score using correlation of the tiled OLBP layers of verification and enrollment templates; ¶s 84-94 where it teaches stage 1 pattern matching; ¶s 99-112 where it teaches stage 2 pattern matching; ¶ 95 the first match score , in terms of a function of Cx, Cy, N, and the transformation matrix-derived parameters, and also be directly learned using labeled dataset of impostor and genuine comparisons to training a classifier such as artificial neural network or linear discriminator analysis.); and a model generation unit configured to generate an object recognition model based on the normalized images. (See ¶ 56 where it teaches the one or more first match scores and the second match score can be combined in step 118, and the verification image or images can be determined to be authentic based on the combined score; ¶ 95 the first match score , in terms of a function of Cx, Cy, N, and the transformation matrix-derived parameters, and also be directly learned using labeled dataset of impostor and genuine comparisons to training a classifier such as artificial neural network or linear discriminator analysis.)


Re claim 22, Gottemukkula discloses an object recognition apparatus, comprising: a to-be-recognized image normalization unit configured to normalize the to-be-recognized images to obtain normalized to-be-recognized images; a recognition unit configured to apply an object recognition model generated by the apparatus of claim 16 to the normalized to-be-recognized images to obtain a feature vector of the object for object recognition. (See ¶ 55-57)

Re claim 23, Gottemukkula discloses wherein the to-be-recognized image normalization unit is configured to: select a matching template from a template set generated by applying the apparatus of claim 1 to a plurality of training images including the object, for normalization of the to-be-recognized images. (See ¶ 54-57, 95)

Re claim 24, Gottemukkula discloses wherein the matching template comprises such a template in the template set that the difference between the attribute value of the template and the attribute value of the to-be-recognized image is the smallest. (See ¶ 54-57)

Re claim 25, Gottemukkula discloses wherein the to-be-recognized image normalization unit is configured to: cluster the plurality of to-be-recognized images according to the distribution of attribute in the plurality of to-be-recognized images; select a matching template from the template set for each cluster of the to-be-recognized images; normalize the to-be-recognized images in each cluster according to the selected matching template. (See ¶ 54-57)



Re claim 27, Gottemukkula discloses wherein for one cluster of images, the matching template comprises such a template in the template set that the difference between the attribute value of the template and the attribute value of the cluster center is the smallest. (See ¶ 62-65)

Re claim 28, Gottemukkula discloses wherein for one cluster of images, the matching template comprises a template in the template set whose sequence number is the same as the sequence number of the cluster. (See ¶ 54-57)

Re claim 29, Gottemukkula discloses wherein, in a case where the to-be-recognized images are a plurality of to-be-recognized images, the obtained feature vector of the object is a statistical value of the feature vectors of the plurality of to-be-recognized images. (See ¶ 55)

Re claim 30, Gottemukkula discloses wherein, in a case where the to-be-recognized image is a plurality of to-be-recognized images, the obtained feature vector of the object includes a specific number of feature components, and the number of the feature components is equal to the number of templates, and each feature component is a statistical value of feature vectors of the to-be-recognized images corresponding to the template. (See ¶ 55)

Claims (31, 42-43) have been analyzed and rejected w/r to claim 1 above.
Claims (32-37, 39-41) have been analyzed and rejected w/r to claims (6, 8, 14, 16, 18, 22, 23, 25) above.
Claim 38 has been analyzed and rejected w/r to claim 21 above.

Allowable Subject Matter
Claims (12-13, 34) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (The prior art of record fails to teach these limitations.)

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201.  The examiner can normally be reached on M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        March 20, 2021